Citation Nr: 0100594	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-11 662	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in November 1997 as a result of acute 
respiratory failure due to post-obstructive pneumonia of the 
right lung, due to broncheoalveolar cell carcinoma of the 
right lung.

3.  At the time of the veteran's death, service connection 
was in effect for right sciatic nerve paralysis with foot 
drop secondary to shell fragment wounds; partial ankylosis of 
the right knee secondary to shell fragment wounds of the 
right thigh; residuals shell fragment scars in the right 
internal condyle of the femur and popliteal area, and right 
foot osteopenia with calcaneal spur.

4.  The veteran's fatal right lung broncheoalveolar cell 
carcinoma was not etiologically related to his service or his 
service-connected disabilities.



CONCLUSION OF LAW

The veteran's primary right lung broncheoalveolar cell 
carcinoma was not incurred in service, aggravated by service, 
or a result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that the veteran's fatal right lung 
broncheoalveolar cell carcinoma was a metastasis of a right 
heel squamous cell cancer removed in October 1991.  She 
believes that the squamous cell cancer was a result of the 
veteran's service-connected disabilities.

During the pendency of the claimant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, that VA 
has given the claimant adequate notice regarding the evidence 
necessary to substantiate her claim and that no further 
assistance to her is required to comply with the duty to 
assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The Board notes that the RO denied the appellant's claim on 
the basis that it was not well-grounded.  In Bernard v. 
Brown, the United States Court of Claims for Veterans Appeals 
(Court) held that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard, 4 Vet. 
App. 384, 394 (1993).  A review of the record reflects that 
the claimant has been advised of the applicable law governing 
her claim, and has been provided the opportunity to submit 
additional evidence or argument, and to request a hearing.  
Therefore, there will be no prejudice to the appellant in the 
Board's adjudication of this claim.  Id.

Factual Background

The certificate of death indicates that the veteran died at a 
nursing home on November [redacted], 1997, at the age of 78 from 
acute respiratory failure due to post obstructive pneumonia 
of the right lung, due to right lung broncheoalveolar cell 
carcinoma.  No other significant conditions contributing to 
his death were identified.  An autopsy was not performed.  At 
the time of his death, service connection was in effect for 
right sciatic nerve paralysis with foot drop secondary to 
shell fragment wounds; partial ankylosis of the right knee 
secondary to shell fragment wounds of the right thigh; 
residuals shell fragment scars in the right internal condyle 
of the femur and popliteal area, and right foot osteopenia 
with calcaneal spur.
The veteran's service medical records are devoid of any 
complaints, findings, treatment or diagnoses with respect to 
any type of cancer.  His service medical records do show that 
he suffered a perforating right thigh wound in December 1944.  
A shell fragment wound also penetrated the medial aspect of 
his right knee and caused a comminuted fracture of his right 
medial condyle femur.  His popliteal artery and vein were 
severed and there was sciatic nerve paralysis.  During his 
recuperation, the veteran developed a right heel decubitus 
ulcer, noted as early as January 1945 and as late as November 
1945.  His decubital ulcer was still present at the time of 
his March 1946 discharge from service.

In August 1951, the veteran underwent debridement of his 
right heel ulcer with a skin graft at a VA facility.  His 
chronic right heel ulcer was again debrided, excised and the 
defect closed in April 1986 at Lourdes Hospital by Armando B. 
Mata, M.D.  A September 1987 VA examination report showed 
that the right heel area was completely healed; however, it 
was very sensitive and tender.  Dr. Mata removed a painful 
hyperkeratotic lesion or scar from the veteran's right heel 
in June 1991.  A pathology report indicated that the excised 
tissue contained squamous cell carcinoma.  A January 1993 
follow-up treatment record showed no sign of recurrence of 
the carcinoma.  

Private treatment records from Julia Miller, M.D., show the 
veteran was seen in August 1997 for chronic/non-resolving 
right lower lobe pneumonia.  A September 1997 biopsy revealed 
evidence of broncheoalveolar cell carcinoma.  A bone scan and 
CT scan of the head, conducted that same month, showed no 
metastasis of the veteran's lung cancer.  An October 1997 
discharge summary from United Health Services Hospitals shows 
that the veteran had recently undergone a thoracotomy; 
however the tumor in his right lung was too large and too 
expensive to resect.  He was discharged with a diagnosed 
Stage 3 broncheoalveolar cell carcinoma of the right lung.  

In May 1999, the appellant submitted a copy of an article 
from the newspaper columnist, Ann Landers, dated in February 
1999.  The article noted that the son of a person writing to 
the columnist had developed lung cancer that had metastisized 
to his lymph nodes 4 years after he had had a melanoma 
excised from his back.  The writer urged that persons that 
have had melanomas anywhere on their bodies should have X-ray 
follow-up for at least 3 years afterwards.

Analysis

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312 (2000).  See also 
Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  

Although the appellant is competent to provide evidence of 
visible symptoms, she is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  No competent medical evidence 
linking the veteran's fatal right lung broncheoalveolar cell 
carcinoma to his service or any service-connected disability 
has been submitted.  Nor has the appellant indicated that any 
such medical opinions to that effect are extant.  In this 
respect, the Board notes that there is no medical opinion 
linking the 1991 squamous cell carcinoma of the right heel to 
the veteran's inservice shell fragment wounds.  However, 
should a medical opinion find a causal relationship, there is 
nonetheless no medical opinion linking the right heel 
squamous cell carcinoma to the right lung broncheoalveolar 
cell carcinoma or suggesting that the lung cancer is a 
metastasis of the right heel skin cancer.  In this regard, 
the Board finds that the submitted article, by its own 
general terms, does not serve to establish the required 
competent medical evidence of a nexus, with respect to the 
veteran.  See Sacks v. West, 11 Vet. App. 314 (1998).  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim that the veteran's 
fatal right lung broncheoalveolar cell carcinoma is a result 
of his service or a service-connected disability.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   
 
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	K. J. LORING
	Acting Member Board of Veterans' Appeals
 




 

